SUMMARY OPINION
POPOVICH, Chief Judge.
FACTS
Appellant William Wallace Merritt was convicted of criminal sexual conduct in the first degree in Hennepin County and was sentenced to a term of 43 months. Subsequently he was convicted of criminal sexual conduct in the first degree in Ramsey County and was given a 43 month sentence consecutive to the Hennepin County sentence. Appellant petitioned for post-conviction relief claiming there was no written reason filed to justify the consecutive sentence. The post-conviction court denied appellant’s requested relief stating that under Minnesota Sentencing Guidelines II.F. the court may use consecutive sentencing where defendant is convicted of different felonies for crimes against different persons. Appellant appeals from the denial of his petition for post-conviction relief.
DECISION
Consecutive sentencing was authorized by the guidelines and its use did not constitute a departure requiring a departure report. Minnesota Sentencing Guidelines II.F.
Affirmed.